Title: John Adams to Abigail Adams, 31 January 1793
From: Adams, John
To: Adams, Abigail


My dearest Friend
Philadelphia January 31. 1793
I have, this minute recd your favour of the 22d. The Report of the Presidents Resignation is probably designed to prevent the Rise of the Stocks: but the Insolence which appears every day in Baches and Freneaus Papers, proceeding from the Same Persons who are tired of abusing me, may be carried to a point that he will not bear. He has not been used to such threshing and his skin is thinner than mine.
Cit. H. and Cit. A. I presume will grace the Civic Feast. Cit and Citess is to come instead of Gaffer and Gammer Goody and Gooden, Mr and Mrs, I suppose.
Congress I presume will not sitt after the Second of March. I shall not be able to sett off till the 5th. but I will not wait if I travel but ten miles a day.
We Shall See, in a few months, the new French Constitution, which may last Twelve months, but probably not more than Six. Robertspierre and Marat with their Jacobin Supporters I suspect will overthrow the Fabric which Condercet Paine and Brissot will erect. Then We shall see what they in their turn will produce.
Mrs Washington requests me to present you her very particular regards. Many other Ladies do the same.
Citizen Brisler and Citizen V. P, are very happy together— Since they are equal and on a Level it is proper that sometimes one should be named first and sometimes the other.
Our Countrymen are about to abandon the good old grave solid manners of Englishmen their Ancestors and adopt all the Apery Levity and frivolity of the French.
Ca ira. / tenderly yours
J. A.
